--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Amended and Restated Liquidation Manager Agreement




    This AMENDED AND RESTATED LIQUIDATION MANAGER AGREEMENT ("Agreement") is
made and entered into effective the 10th day of April, 2013, but this Agreement
shall not be effective until the day following the Dissolution Effective Date as
defined below (the "Effective Date"), by and between Richard E. Stoddard
("Liquidation Manager") and Kaiser Ventures, LLC (the "Company").  Liquidation
Manager and the Company are sometimes collectively referred to herein as the
"Parties" or individually as a "Party."


Recitals


    A.   On January 15, 2013, the Board of Managers of the Company approved a
Plan of Dissolution and Liquidation for the Company and a Second Amended and
Restated Operating Agreement for the Company.  Such Plan of Dissolution and
Second Amended and Restated Operating Agreement were amended following comments
received from the U.S. Securities and Exchange Commission, and were re-approved
by the Board of Managers on April 10, 2013, (as so amended, the "Plan of
Dissolution" and the "New Operating Agreement".


    B.   The Plan of Dissolution and the New Operating Agreement will be
submitted to the Company's members in 2013 for approval and if the Company's
Class A members approve the Plan and New Operating Agreement, the date of such
approval shall be the effective date of the dissolution of the Company (the
"Dissolution Effective Date").


    C.   Pursuant to the Plan of Dissolution and the New Operating Agreement,
the Company's Board of Managers will consist of one member.
 
    D.   The Company entered into that certain Liquidation Manager Agreement
with the Liquidation Manager dated January 15, 2013, with an effective date the
day following the Dissolution Effective Date (the "Original Liquidation Manager
Agreement") in order to appoint the Liquidation Manager to serve as the sole
member of the Board of Managers and to perform the duties and to have the
responsibilities set forth in the Plan of Dissolution and the New Operating
Agreement.


    E.   The Parties have reached an agreement on a revised compensation
structure for the Liquidation Manager with the goals of incentivizing the
Liquidation Manager to complete a transaction for the disposition of the Eagle
Mountain Assets on such terms and conditions as are in the best interests of the
Company and its members as soon as reasonably possible, make distributions to
the Company’s members and to complete the final dissolution of the Company.


    F.   The Parties desire to amend and restate the Original Liquidation
Manager Agreement in its entirety as provided herein.


    NOW, THEREFORE, for and in consideration of the mutual covenants and
obligations contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


    1.   Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to them in the New Operating Agreement as it may
be further amended, modified or supplemented from time to time.


    2.   Acceptance.  As of the Effective Date Liquidation Manager (i) accepts
his appointment  and agrees to serve as the sole manager of the Company; and
(ii) agrees to observe and perform all duties and obligations imposed upon the
Liquidation Manager under this Agreement, the Plan of Dissolution, and the New
Operating Agreement (collectively, the "Governing Documents").  Liquidation
Manager will be performing the services described in the Governing Documents as
an independent contractor and not as an employee of the Company.  Liquidation
Manager may use the title "Liquidation Manager" or the title "Managing
Liquidation Director" in his dealings with third parties on behalf of the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
    3.   Compliance with Plan of Dissolution and New Operating Agreement.  The
Liquidation Manager agrees to carry out, observe and perform all duties and
obligations imposed by the Governing Documents and applicable law, including
with respect to the payment of Distributions, approved Claims and other payments
in accordance with the terms of the Governing Documents.  Other than the duties
and obligations of the Liquidation Manager set forth in the Governing Documents
and imposed by applicable law, the Liquidation Manager shall have no other
duties or obligations of any kind to the Company, its members or its creditors.


    4.   Powers and Rights of the Liquidation Manager.  As of the Effective
Date, the Liquidation Manager shall have all of the powers and rights conferred
upon the Liquidation Manager by the Governing Documents.  These powers and
rights include, but are not limited to, for and on behalf of the Company:  (i)
to identify, settle, compromise, litigate, establish reserves or otherwise
resolve any disputed Claims; (ii) to sell, abandon, liquidate and otherwise
convert to cash, any non-cash Assets (including the receipt of installment,
deferred, loan or royalty payments) expeditiously and in such manner as he
believes to be in the best interests of the Company; (iii) to employ or engage
such personnel, consultants and professionals as may be reasonably necessary or
appropriate to assist in the implementation of the dissolution, liquidation and
winding up of the Company; and (iv) to exercise all other powers and rights
provided in the Governing Documents and as provided by applicable law.


    5.   Distributions, Claims and other Payments Payable Out of Assets and
Limitation on the Liquidation Manager's Personal Liability.  Distributions,
Claims and Payments are solely payable out of the Assets of the Company.  The
Liquidation Manager shall have no personal liability for Distributions, Claims
and other payments that are to be made under the Governing Documents.


    6.   Compensation of Liquidation Manager.  The Liquidation Manager shall be
paid for all of his consulting services to the Company and its Affiliates in
accordance with this Section 6:


       a.   Consulting Fee.  Commencing the first day of the month following the
Effective Date, the Liquidation Manager shall be paid a consulting fee of
$23,000 per month (payable in arrears) through April 30, 2014, for all of his
services to the Company and its Affiliates and beginning May 1, 2014, such
monthly consulting fee shall be reduced to $17,500 per month. The Liquidation
Manager's monthly fixed consulting fee shall terminate on June 30, 2014, (the
"Monthly Fee Termination Date") but the Monthly Fee Termination Date may be
extended by the Member Representative at the request of the Liquidation Manager
up to a date no later than December 31, 2014, if the Member Representative
reasonably concludes that (i) a sale of all material Eagle Mountain Assets has
not occurred on or prior to June 30, 2014, and the sale of the remaining
material Eagle Mountain Assets is reasonably likely to occur on or before
December 31, 2014; or (ii) there are material uncertainties with regard to the
final liquidation of the Company such as the final resolution of all
Claims.  These monthly consulting fee payments are to be offset against the
incentive compensation described below.
 
 
2

--------------------------------------------------------------------------------

 
 
       b.   Incentive  Compensation.  The Liquidation Manager shall be entitled
to receive incentive payments equal to five percent (5%) of the Gross Collected
Proceeds (as defined below) from a transaction (or series of transactions) for
the sale or other disposition of the Eagle Mountain Assets (the "Transaction
Incentive Fee") less the cumulative amount of the monthly consulting fees paid
to the Liquidation Manager as of the date of the receipt of the Gross Collected
Proceeds ("Total Possible Incentive Amount") as follows:


         (i)           Closing Bonus.  Sixty percent (60%) of the Total Possible
Incentive Amount shall be paid to the Liquidation Manger no later seven (7) days
following a closing on the sale or other disposition of any Eagle Mountain
Assets or within seven (7) days of the collection of any installment, royalty or
other similar deferred payment of the purchase price provided that the
Liquidation Manager is the liquidation manger of the Company at the time of the
original sale of the particular Eagle Mountain Assets.


         (ii)         Bonus Upon Making Member Distributions.  Thirty percent
(30%) of the Total Possible Incentive Amount shall be paid along with the next
cash distribution of the Company’s members provided that the Liquidation Manger
is the liquidation manager of the Company at the time of the distribution to
members; and


         (iii)        Bonus Upon Completion of Dissolution.  Ten percent (10%)
of the Total Possible Incentive Amount shall be paid to the Liquidation Manager
as of the date of the filing of the Certificate of Cancellation for the Company
provided that the Liquidation Manger is the liquidation manager of the Company
at the time of the filing of the Certificate of Cancellation.


         (iv)         For purposes of this clause 6.b., the term "Gross
Collected Proceeds" means the total cumulative consideration actually received
by the Company or its affiliates from the sale of any of the Eagle Mountain
Assets (whether in lump sum or in installment, royalty or other deferred
payments) after deducting the direct costs of and expenses of the transaction
including legal, investment banking and other similar expenses.  Gross Collected
Proceeds do not include revenues generated from the Eagle Mountain Assets in the
ordinary course of business such as through rock, rock product or metal scrap
sales prior to the sale of the Eagle Mountain Assets to a third party.
 
    To illustrate how this incentive compensation would be applied, assume the
first sale of certain of the Eagle Mountain Assets was a cash sale for
$10,000,000, there were direct closing costs of $400,000, the Liquidation
Manager had been paid a cumulative total monthly consulting fee of $138,000 (6
months at $23,000 per month), and that there was a distribution to members 30
days following the closing of the transaction.  The Gross Collected Proceeds in
this example would be $9,600,000 ($10,000,000 less $400,000 in direct closing
costs) and the Total Possible Incentive Amount would be $342,000 (Gross
Collected Proceeds of $9,600,000 x 5% = $480,000 less the cumulative monthly
consulting fee of $138,000 = $342,000).  The closing bonus of sixty percent
(60%) of the Total Possible Incentive Amount, or $205,200, would be paid to the
Liquidation Manager within seven (7) days of the closing on the sale of those
particular Eagle Mountain Assets; the bonus payable upon a distribution to
members of thirty percent (30%) of the Total Possible Incentive Amount, or
$102,600, would be paid currently with the distribution to members; and the hold
back of ten (10%) of the Total Compensation Amount, or $34,200, would not be due
and payable to the Liquidation Manager until the filing of the Certificate of
Cancellation for the Company.


       c.   Out-of-pocket expenses.  The Liquidation Manger shall be reimbursed
for all his reasonable out-of-pocket expenses that he incurs in connection with
performing the duties, responsibilities and obligations of the Liquidation
Manager under the Governing Documents upon submission of appropriate invoices
and supporting documentation.
 
 
3

--------------------------------------------------------------------------------

 
 
    7.   Removal of Liquidation Manager.  The Member Representative may remove
the Liquidation Manager as provided in the Governing Documents.  In addition,
members of the Company owning collectively at least five percent (5%) of the
Company may petition the Delaware Chancery Court for the removal of the
Liquidation Manager for "cause."  For purposes of this Section 7 and the
Governing Documents, "cause" shall be determined by the Member Representative or
the Delaware Chancery Court and shall mean.


       a.   A willful material breach by the Liquidation Manager of any
provision of the Governing Documents or applicable law;
 
       b.   Gross negligence or dishonesty in the performance of the Liquidation
Manager's duties;
 
       c.            Engaging in conduct or activities or holding any position
that materially conflicts with the interests of the Company, its members or
creditors, or materially interferes with the Liquidation Manager's duties and
responsibilities to the Company or its Affiliates; or
 
       d.   An act of fraud, embezzlement or theft in connection with the
Liquidation Manager's services for the Company or its Affiliates or the
conviction of the Liquidation Manager of any felony.


    Unless the Member Representative or, if applicable, the Chancery Court,
orders the immediate removal of the Liquidation Manager for cause, the
Liquidation Manager shall continue to serve until a successor Liquidation
Manager is appointed as provided in the New Operating Agreement and such
appointment becomes effective.


    8.   Resignation of the Liquidation Manager.  The Liquidation Manager may
resign upon providing thirty (30) days prior written notice to the Company and
the Member Representative.
 
    9.   Indemnification.  The Company shall continue to indemnify the
Liquidation Manger as provided in the New Operating Agreement, to the maximum
extent permitted by applicable law, and to the extent provided in that certain
Indemnification Agreement between the Liquidation Manager and the Company dated
effective July 10, 2001.   These indemnification obligations will survive any
termination of this Agreement.


   10.          Termination of this Agreement.  This Agreement shall be
effective and commence upon the Effective Date (i.e., the day following the
Dissolution Effective Date) and this Agreement shall terminate upon the
resignation, death, permanent disability or removal of the Liquidation Manager
and upon the later of:


       a.   The filing by the Company of a Certificate of Cancellation with the
State of Delaware; or


       b.   Thirty (30) days following a separate entity or entities assuming
all the Claims of the Company and all the Assets of the Company have been sold
or otherwise transferred and there is no material part of the purchase or
transfer price yet to be collected or obtained.


 
4

--------------------------------------------------------------------------------

 
 
            Notwithstanding the termination of this Agreement, the
indemnification obligation of the Company under Section 9 of this
Agreement  shall continue in accordance with its terms.


    11.              Miscellaneous


            a.           Assignment.  This Agreement and the rights and
obligations of the Liquidation Manager may not be sold, transferred, assigned,
pledged or hypothecated by the Liquidation Manager.


            b.           Non-Waiver.  Failure to insist upon strict compliance
with any provision of this Agreement or the waiver of any specific event of
non-compliance shall not be deemed to be or operate as a waiver of such
provision or any other provision hereof or any other event of non-compliance.


            c.           Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of the Company and any successor and assigns.
 
            d.           No Third Party Beneficiaries.  Nothing in this
Agreement is intended to confer on any Person any rights or remedies hereunder
as third party beneficiaries or otherwise except for the Affiliates of the
Company.
 
            e.           Headings.  The headings throughout this Agreement are
for convenience only and shall in no way be deemed to define, limit, or add to
the meaning of any provision of this Agreement.

             f.           Context.  Whenever required by the context, the
singular shall include the plural, the plural the singular, and one gender such
other gender as is appropriate.
 
            g.           Notices.  All notices, request, demands, consents and
other communications hereunder shall be transmitted in writing and shall be
deemed to have been duly given when hand delivered or sent by certified United
States mail, postage prepaid, with return by certified requested, addressed to
the parties as follows:  if to the Company, at its principal place of business;
and if to the Liquidation Manager, at 5335 East 2nd Avenue, Denver, Colorado
80220.
 
            h.           Costs.  In any action taken to enforce the provisions
of this Agreement, the prevailing Party shall be reimbursed all costs incurred
in such legal action including reasonable attorney's fees in such action.
 
            i.           Severability.  If any provision or clause of this
Agreement, as applied to any party or circumstances shall be adjudged by a court
to be invalid or unenforceable, said adjudication shall in no manner effect any
other provision of this Agreement, the application of such provision to any
other circumstances or the validity or enforceability of this Agreement.
 
             j.           Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without
regarding to principles of conflicts of laws thereof.
 
            k.           Relationship to the Company.  The Liquidation Manager
shall be the sole manager of the Company.  The Liquidation Manager shall not for
any purpose be considered an employee of the Company.  The Liquidation Manager
acknowledges that he will be receiving a 1099 from the Company for the
compensation he may be paid under the terms of this Agreement and that the
Liquidation Manager shall be fully responsible for all taxes, self-employment
payments and other similar items.
 
 
5

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the Parties hereto have executed this Amended and
Restated Liquidation Manager Agreement to be effective as of the Effective Date
as defined above notwithstanding the actual date of signature.
 

"Liquidation Manager"     "Company"   Richard E. Stoddard     Kaiser Ventures,
LLC              
/s/ RICHARD E. STODDARD 
    By:
/s/ TERRY L. COOK 
 
Richard E. Stoddard
     
Terry L. Cook
          Executive Vice President-Administration & General Counsel

 
 
6
 